OFFICE    OF THE ATTORNEY GENERAL    OF TEXAS
                              AUSTIN




                        COW




                                           26, tnwhioh    you ask




and it 1s our opinion that unless otherwise provided wlthln
the St;otUt6S, thf.8 18W EiUflt &OlT6Ell th6 ltJ8tW’i~ d&F8 Of m
iSSU6  OS bonds.

             cbZQt6i'
                  2, Of !fitbS&?, d6t8ilS the tm66 Of boIld6that
LU8y b6   iSSUed   by    8 CQUUt~.
                            AHdale  7x8 8peaiPically 8UthOtiZ6S
a county to is8t.mbortda.forthe follw3ng gnwposest
                  3.. Toereotaaeuntyo         -6             Btd jail or
Sither.




                                                         for publla pur-
                                                         acm8tituter tke




           k8ofar 8s your 3etter dceanct atate whether the road
bonds 'Of your county wet?6 $.ssued8s oounty~  obligations,
or pursu8ut to seotiti   52, Article   3 of ti-xeConstitution,      w6
Psel that lm Iimstpotit out Article 7!52iof Cha@xw3,              TLt10
22, whbh mad8 as Pollwas
          '%uahbonds shaXlwhwenot      laterthanf;hLtiy
     years fmm#eiPdate,exct3@aahcr8;tnoth8mW3
     provided; they z&a&l be iesued ia suuobden&&nation8
wnarable,Esvid     Cole, psg6 3

      anCtpaptble8t      5~ohti~116~time8            85~5yb6d~
      most l?aped*t     by the oeiiaseL-;               oourt and
      shallbear interestnottosxo66dfive8ndane-half
      per c6nt pQr.8aamml. !vhe&aaerel lmrs relative to
      county bondll,not ia oonfliot wtkh the p.twLslons
      of this Act, shdll 8pp1y to the 18su8no8, a-1
      Snd~ CertifiCatiOll, the ??6~iStI'&iOn, th6 581e &b
      ~ym6ntorth6bc5xI8p~r~inthiaA6t."

          fewill behnded that tlda mtiole speoific8ll                         stat65
thatthe~enercrllavsrelativetoc~~boada~agp~to         9
thsl5suano6or5whbozodawhonsuohlrntsareaol;inoonPliot
with th6 ~rovisloneof         this Aotc Artia16 7!%% of chspt6X'3,
!mle 22, oont~l5tc5      th6 issU5na6 of bOnda POP a?O5d pnFpO5es
88 8UthOPiXed w S66tiOlI 52 Of h'tiO%B 3 Of th6 COaStitUtiOU Of
.tb1s.state, and the 8Ptlolt3s sUb5equant to Arti    7528 d6t8I.l
 then8nne~invhLohbo~moybeis5usabgthso~~forroad~
purposes;   aI@   5iluof8r   a8   t&6   g6ll6Pa~   lava   P615t~V6   to   countyI
bonds we-n&       in oorif'l~otvlththe ~z?Ovfsi0as Of this Oh8~t62',
th6&priIl6r8l~l8w55h8llE~.
             au are, therefore; ‘i%3Yl306
                                        that In OUT oplaton Am.016
720, Chapter 2, Title 22, Is 839ll68bla to aerial rQ8d bands of
8 aOW~tyWh6XkiasU6dUnd6VCh8pt6F2,Titl62&          ondamiaetti6
aon5titutiopa1 ra8d 8nd brLdg6 t8x pavldad ia seotlon 9, 5rt;lole
8 of the CodUiution      but In the event th6 bonds are laau6d
um36-2 Chfaptw  3, title 22, pursuant to Sedtian 52, &tiOl6 3 Of
the Conl%tltutton,Artlale 7!xx would b6 applia8bls to the ulti-
l&t'3lnaturitydates or such boa Isaw'.




 CRC :s:f?o
 APPROVXI SRP. 14, 1939